DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai et al (U S2012/0299253) in view of Natsuhara et al (US 2004/0188413) and Ito et al (US 6,921,881).
Kosakai shows the structure claimed including a ceramic substrate (2) having a main surface as a sample holding surface and an other/another main surface,  a heat-generating resistor (5) located inside or on the another main surface, and a metal member (3) having a first surface bonded by a bonding layer (8) wherein the metal member includes a through hole through which a lead terminal (22) is inserted thereto. 
Natsuhara shows it is known to provide a conductive portion (4) that is electrically connected to a heat generating resistor (3) and a lead terminal (7) wherein the conductive portion extends in the same direction as the other main side of a ceramic substrate as illustrated in Figure 3. 
Ito also shows it is known to provide a conductive portion (18) that is electrically connected to a heat generating resistor (12) and a lead terminal (230) wherein the conductive portion extends in the same direction as the other main side of a ceramic substrate as illustrated in Figure 2. 
In view of Natsuhara and Ito, it would have been obvious to one of ordinary skill in the art to adapt Kosakai with a conductive portion located in the bonding layer that contains the heat generating resistor wherein the conductive portion is provided in the same direction of the other main surface so that the lead terminal can be alternatively arranged in a central portion of the ceramic substrate and the metal base as another suitable location for providing the power to the heat generating resistor as known in the art. 
With respect to claim 2, Natsuhara and Ito show the conductive portion that is covered entirely within the same base layer as that of the resistor, and it would also have been obvious to provide the conductive portion within the same base layer, which 
With respect to claim 3, Kosakai shows that the bonding layer is made of an epoxy resin material, which is the same material disclosed in the applicant’s invention, wherein such same resin material would also have a thermal conductivity that is smaller than the thermal conductive of the ceramic substrate. 
With respect to claim 7, Kosakai further shows the other main surface as a second surface opposite the sample holding surface wherein the heat-generating resistor is located on the second surface. 
Claim 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai in view of Natsuhara and Ito as applied to claims 1-3 and 7 above, and further in view of Yanoh et al (US 2016/0196999).
Kosakai in view of Natsuhara and Ito shows the structure claimed except for the bonding layer that has a laminate structure as claimed. 
Yanoh shows a bonding layer (16) having a first layer (16a) bonded to a ceramic substrate and a second layer (16b) bonded to a metal base wherein the first layer has elastic modulus that is larger than that of the second base layer (see para [0026]) wherein such bonding layer would allow a good electrostatic adhesion of the sample to the ceramic substrate  that can also withstand high temperatures. 
In view of Yanoh, it would have been obvious to one of ordinary skill in the art to adapt Kosakai, as modified by Natsuhara and Ito, with the bonding layer having the laminate structure as claimed so that the sample on the ceramic substrate can be effectively supported thereon having a good electrostatic adhesion that can withstand high heating temperatures. 
With respect to claims 5 and 9, Ito shows it is known to provide a conductive portion (18, 68) in a laminated structure wherein the conductive portion is provided in lengthwise between two layers as illustrated in Figure 9(a), and it would have been obvious to located the conductive portion, as taught  by Natsuhara and Ito, between the first layer and second layer of the bonding layer of Yanoh or any other suitable arrangement that allows the conductive portion to be routed or arranged to make the electrical connection as desired by the user.   
Allowable Subject Matter
Claims 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761